COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00025-CV


Texas Department of Public Safety          §    From County Court at Law No. 1

                                           §    of Parker County (CIV-12-0769)
v.
                                           §    January 9, 2013

Stephanie Wyn Randolph                     §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Texas Department of Public Safety shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Ann Dauphinot